DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Request for Continued Examination (RCE) filed on 01/13/2021.
Claims 1, 9, and 16 have been amended.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lalwaney (U.S. Publication No. 2017/0289788) in view of Visuri (U.S. Publication No. 2018/0213078).
Lalwaney was cited in PTO-892 dated 03/27/2020.
Regarding claim 1, Lalwaney taught a method for enabling a software application executing on a mobile device to access wireless services provided by a mobile network operator (MNO), the method comprising, at the mobile device:
receiving, from a software application management entity, an installation package (SIM profile/service package) (Lalwaney, ¶ [0078] “[…] a user may purchase a SIM profile (i.e., a service package for communication and network activities) from a network operator, which may be downloaded and stored in the eUICC memory.”) that includes:
(i) first information for accessing the software application (operator packages) (Lalwaney, ¶ [0054] “[…] The example methods and apparatus extend the protocols for eSIM provisioning to include […] Operator packages (features and applications) to be downloaded on an unprovisioned device.”), and
(ii) second information for accessing an electronic Subscriber Identity Module (eSIM) to be utilized to access the wireless services provided by the MNO (Lalwaney, ¶ [0034] “A wireless communication device configured with a eUICC may connect with a remote server using an initial provisioning profile to request access to a network. The remote server […] provides a SIM profile to the mobile communication device. The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO),”);
utilizing the information to install the SIM profile on the mobile device (Lalwaney, ¶ [0115] “[…] In block 456, the wireless communication device may install the new SIM profile and at least a portion of the associated configuration package according to the received information.”); and
in response to receiving a request to launch the software application, causing the software application to execute on the mobile device, wherein:
(i) the software application utilizes the eSIM to access wireless services provided by the MNO (Lalwaney, ¶ [0054] “[…] the eSIM, modem, network and application settings, modem and applications feature control and/or carrier images will be provisioned and applied.” [0056] The configuration settings […] various application configurations, such as application initialization settings, internet settings […], software versioning options, reboot settings, […] etc.), and
(ii) the wireless services are restricted in accordance with parameters associated with the eSIM (Lalwaney, ¶ [0005] “[…] identifying one or more parameters based on information from the eSIM, selecting a configuration package based on the identified one or more parameters, and installing and activating the configuration settings and software associated with the at least one device feature.” ¶ [0043] “[…] The PGW 163 may be logically connected to a Policy Charging and Rules Function (PCRF), a software component that may enforce minimum quality of service parameters, and manage and control data sessions.”).
Lalwaney did not specifically teach an electronic Subscriber Identity Module (eSIM) that is associated with and is to be utilized by the software application to access the wireless services provided by the MNO; 
utilizing the first information to install the software application on the mobile device; and launch the software application on the mobile device.
receiving, from a software application management entity, an installation package (Visuri, ¶ [0006] “BandwidthX provides a software application, which mobile device users can download and install, that performs radio management”);
utilizing the first information to install the software application on the mobile device; and launch the software application on the mobile device (Visuri, ¶ [0126] “In the event that step 330 is implemented using a SIM-based applet mechanism, OTA server 156 (e.g., upon receiving an instruction from BX platform 110) transmits and installs the SIM-based applet (or other type of application) on SIM 172 of UE 170.”) a Subscriber Identity Module (SIM) (SIM 172 of UE 170) that is associated with and is to be utilized by the software application (SIM-based applet/BX application) to access the wireless services provided by the MNO (Visuri, ¶ [0129] “In step 345, once it has been determined that the installation or update has been completed, BX platform updates the database (e.g., the record retrieved in step 320) to reflect that the UE 170 has installed the BX application and/or the version of the BX application installed on the UE 170, as well as any other contextual information.”).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate Visuri’s concept of installing the SIM-based applet on the SIM of user equipment into Lalwaney’s system because both systems utilizes SIM/eSIM in order to communicate with a central management server in order to apply configuration parameters/policies onto a mobile device/user equipment and by incorporate the teaching of Visuri into Lalwaney would allow the eSIM provisioning to include both the eSIM profile and the Operator packages (features and applications) of Lalwaney to download and install together and that the features and applications reside within the eSIM so that any 
Regarding claim 2, the rejection of claim 1 is incorporated and furthermore Lalwaney teaches the method of claim 1, wherein the first information comprises:
the software application itself, or instructions for obtaining the software application from a provider (Lalwaney, ¶ [0034] “A wireless communication device configured with a eUICC may connect with a remote server using an initial provisioning profile to request access to a network.  The remote server, which may be a subscription manager or other network entity, provides a SIM profile to the mobile communication device.  The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO), and may be stored on the remote server.  The SIM profile may be downloaded by the wireless communication device, and saved in a eUICC.”).
Regarding claim 3, the rejection of claim 2 is incorporated and furthermore Lalwaney teaches the method of claim 2, wherein the provider comprises:
at least one server associated with the software application management entity, or at least one server associated with a software application store (app store) managed by a manufacturer of the mobile device (Lalwaney, ¶ [0034] “[…] The remote server, which may be a subscription manager or other network entity, provides a SIM profile to the mobile communication device. The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO), and may be stored on the remote server.”).
Regarding claim 4, the rejection of claim 2 is incorporated and furthermore Lalwaney teaches the method of claim 2, further comprising, in response to determining that the eSIM is not installed within the mobile device:
obtaining the eSIM and causing the eSIM to be installed within the mobile device (Lalwaney, ¶ [0095], “In response to determining that the suitable new SIM is not available on the wireless communication device (i.e., determination block 406="No")”), the wireless communication device processor may send to a remote server (e.g., a subscription manager associated with a mobile network operator) a request to obtain a new SIM profile in block 408.[…] In block 410, the wireless communication device processor may download and install the new SIM profile provided by remote server.”).
Regarding claim 5, the rejection of claim 4 is incorporated and furthermore Lalwaney teaches the method of claim 4, wherein the eSIM is obtained from:
at least one eSIM server associated with the MNO, or at least one eSIM server associated with a manufacturer of the mobile device (Lalwaney, ¶ [0034], “[…] The remote server, which may be a subscription manager or other network entity, provides a SIM profile to the mobile communication device.  The SIM profile may be derived from information provided to the remote server by a mobile network operator (MNO), and may be stored on the remote server.”).
Regarding claim 6, the rejection of claim 5 is incorporated and furthermore Lalwaney teaches the method of claim 5, wherein causing the eSIM to be installed within the mobile device comprises:
providing the eSIM to an electronic Universal Integrated Circuit Card (eUICC) accessible to the mobile device, wherein the eUICC operates the eSIM as a virtualization (SIM profile) of a physical SIM card (Lalwaney, ¶ [0034], “[…] The SIM profile may be downloaded by the wireless communication device, and saved in a eUICC. The wireless communication device may subsequently enable the SIM profile to enable communication on a wireless network (e.g., a mobile network operator (MNO)).”).
Regarding claim 7, the rejection of claim 1 is incorporated and furthermore Lalwaney teaches the method of claim 1, wherein the parameters associated with the eSIM define (Lalwaney, ¶ [0053], “[…] Each type of configuration setting may configure one or more attributes of the wireless communication device (e.g., by defining the hardware functions, software behavior, etc.).”) at least one of:
a priority level associated with the wireless services (Lalwaney, ¶ [0071] “In the uplink, the MAC sublayer may provide functions including […] logical channel priority, and hybrid-ARQ (HARQ) operations.”), a bandwidth level associated with the wireless services, a data allotment associated with the wireless services, security requirements associated with the wireless services, roaming privileges associated with the wireless services, or temporal aspects associated with the wireless services (Lalwaney, ¶ [0056] “The configuration settings may include, for example, various application configurations, such as application initialization settings, internet settings (e.g., access point name, application database settings, browser settings, etc.), software versioning options, reboot settings, install location selection, messaging application settings, user-agent string and profile settings, contacts settings, AM/FM radio settings, music sharing settings, Bluetooth settings, USB settings, Wi-Fi settings, email settings, etc. The configuration settings may also include, for example, various network settings, such as cell broadcast settings, data roaming settings, network identity and time zone settings, emergency call settings, mobile data settings, network mode option settings, etc.), location positioning settings (e.g., wireless network position settings, global positioning system settings, assisted global positioning system settings, and/or the like).”
Regarding claim 8, the rejection of claim 7 is incorporated and furthermore Lalwaney teaches the method of claim 7, wherein the security requirements indicate encryption requirements to be enforced with at least one category of communication links utilized by the software application (Lalwaney, ¶ [0043] “[…] The PGW 163 may be logically connected to a Policy Charging and Rules Function (PCRF), a software component that may enforce minimum quality of service parameters, and manage and control data sessions.” ¶ [0004] “[…] remote provisioning may provide a typical SIM profile, including data, authentication algorithms, cryptographic keys, and other information that makes up a subscription.”).
Regarding claim 9, it is a non-transitory computer storage medium claim similar to the method of claims 1 and 4. Therefore, claim 9 is rejected under the same grounds as claims 1 and 4.
Regarding claim 10, the rejection of claim 9 is incorporated and furthermore claim 10 is a non-transitory computer storage medium claim similar to the method of claim 2. Therefore, claim 10 is rejected under the same grounds as claim 2.
Regarding claim 11, the rejection of claim 10 is incorporated and furthermore claim 11 is a non-transitory computer storage medium claim similar to the method of claim 3. Therefore, claim 11 is rejected under the same grounds as claim 3.
Regarding claim 12, the rejection of claim 9 is incorporated and furthermore claim 12 is a non-transitory computer storage medium claim similar to the method of claim 5. Therefore, claim 12 is rejected under the same grounds as claim 5.
Regarding claim 13
Regarding claim 14, the rejection of claim 9 is incorporated and furthermore claim 14 is a non-transitory computer storage medium claim similar to the method of claim 7. Therefore, claim 14 is rejected under the same grounds as claim 7.
Regarding claim 15, the rejection of claim 14 is incorporated and furthermore claim 15 is a non-transitory computer storage medium claim similar to the method of claim 8. Therefore, claim 15 is rejected under the same grounds as claim 8.
Regarding claim 16, it is a mobile device claim corresponding to the method of claim 1. Therefore, claim 16 is rejected under the same grounds as claim 1.
Regarding claim 17, the rejection of claim 16 is incorporated and furthermore claim 17 is a mobile device claim similar to the method of claim 2. Therefore, claim 17 is rejected under the same grounds as claim 2.
Regarding claim 18, the rejection of claim 17 is incorporated and furthermore claim 18 is a mobile device claim similar to the method of claim 4. Therefore, claim 18 is rejected under the same grounds as claim 4.
Regarding claim 19, the rejection of claim 18 is incorporated and furthermore claim 19 is a mobile device claim similar to the method of claim 5. Therefore, claim 19 is rejected under the same grounds as claim 5.
Regarding claim 20, the rejection of claim 19 is incorporated and furthermore claim 20 is a mobile device claim similar to the method of claim 6. Therefore, claim 20 is rejected under the same grounds as claim 6.
Response to Arguments
Applicant’s amendments to the independent claims 1, 9, and 16 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues that Goldthwaite fails to teach the newly amended limitation(s) of the independent claims (see Remarks pages 9-10). However, upon further consideration a new ground(s) of rejection is made in view of Visuri (U.S. Publication No. 2018/0213078).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US Pub 2016/0302070 and US Pub 201701277264) both teach the installation of applet 212 installed into eSIM 208 (see FIG. 2).
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH K LUU whose telephone number is (571)272-6150.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WEI ZHEN can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BINH LUU/
Examiner, Art Unit 2191



/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191